UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6730


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMAD ALI, a/k/a Supe, a/k/a Jacquae Taylor, a/k/a Marvin George,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:10-cr-00296-HMH-1)


Submitted: October 20, 2020                                   Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jamad Ali, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamad Ali appeals from the district court’s order denying his motion for a sentence

reduction pursuant to the First Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat.

5194, 5222. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. United States v. Ali, No. 6:10-cr-00296-

HMH-1 (D.S.C. May 4, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2